Filed 4/29/22 P. v. Figueira CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




 THE PEOPLE,                                                                                   C094884

                    Plaintiff and Respondent,                                     (Super. Ct. No. CRF21631)

           v.

 MICHAEL JOE FIGUEIRA,

                    Defendant and Appellant.




         Appointed counsel for defendant Michael Joe Figueira has asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                  BACKGROUND
         The People’s complaint charged defendant with fleeing a peace officer in a motor
vehicle while driving with a willful or wanton disregard for public safety (Veh. Code,



                                                             1
§ 2800.2; count I);1 resisting a peace officer in the discharge of his duties (Pen. Code,
§ 148, subd. (a)(1); count II); driving a motor vehicle without a valid license (§ 12500,
subd. (a); count III); driving a motor vehicle in darkness without using lights (§ 24250;
count IV); failing to stop at an intersection with a stop sign (§ 22450, subd. (a); count V);
and failing to stop at a red light (§ 21453, subd. (a); count VI). The complaint further
alleged as to count one that defendant had suffered a prior strike (Pen. Code, §§ 667,
1170.12) by virtue of his conviction for assault with a deadly weapon (Pen. Code, § 245,
subd. (a)(1)).
        On August 4, 2021, defendant resolved this case by pleading no contest to count
one and admitting the prior strike. In exchange, he would receive the low term of 16
months, doubled to 32 months because of the prior strike, and the remaining counts
would be dismissed. The factual basis for the plea was taken from the pretrial release
report, which reflected that defendant was contacted in his parked car by a deputy sheriff.
Defendant told the deputy he was on probation, but rather than complying with the
deputy’s instructions, defendant fled without headlights, at a high rate of speed, ran a red
light, and failed to stop at two stop signs. The deputy attempted to follow in his patrol
vehicle with its lights flashing, but ultimately lost sight of defendant and ended the
pursuit.
        On September 3, 2021, the trial court sentenced defendant in accordance with the
plea agreement, awarding him credit for 60 actual days plus 60 conduct days for a total
120 days of conduct credit and requiring that he pay a $300 restitution fine (Pen. Code,
§ 1202.4 subd. (b)), a $300 suspended parole revocation restitution fine (Pen. Code,
§ 1202.45), a $30 conviction assessment fee (Gov. Code, § 70373), a $40 court




1   Subsequent undesignated statutory references are to the Vehicle Code.

                                              2
operations fee (Pen. Code, § 1465.8), and a $4 EMS air ambulance fee (Gov. Code,
§ 76000.10, subd. (c)(1)).
       Defendant timely appealed, checking the box challenging matters occurring at
sentencing or after his plea that did not affect the validity of the plea. Defendant also
completed a request for a certificate of probable cause but did not check the box on the
notice of appeal form associated with a challenge of the validity of his plea and his
request for a certificate of probable cause was not ruled upon by the trial court.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the relevant procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days from the date the opening brief was filed, but
to date, has not done so. Having undertaken an examination of the entire record pursuant
to Wende, we find no arguable error that would result in a disposition more favorable to
defendant. Consequently, we will affirm the judgment.




                                              3
                            DISPOSITION
The judgment is affirmed.



                                         \s\                ,
                                     BLEASE, Acting P. J.



We concur:



    \s\            ,
HULL, J.



    \s\            ,
RENNER, J.




                                 4